J-S71003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF: C.M.-G, A                :    IN THE SUPERIOR COURT OF
MINOR                                      :         PENNSYLVANIA
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
APPEAL OF: J.G., MOTHER                    :    No. 569 EDA 2016

                 Appeal from the Decree January 19, 2016
           In the Court of Common Pleas of Philadelphia County
   Family Court at No(s): AP# CP-51-AP-0000596-2015, DP# CP-51-DP-
                 0000124-2011, FID# 51-FN-466048-2009

IN THE MATTER OF R.O.G., A                 :    IN THE SUPERIOR COURT OF
MINOR                                      :         PENNSYLVANIA
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
APPEAL OF: J.G., MOTHER                    :    No. 570 EDA 2016

                 Appeal from the Decree January 19, 2016
           In the Court of Common Pleas of Philadelphia County
   Family Court at No(s): AP# CP-51-AP-0000597-2015, DP# CP-51-DP-
                 0000126-2011, FID# 51-FN-466048-2009

BEFORE: BOWES, PANELLA, and FITZGERALD*, JJ.

MEMORANDUM BY BOWES, J.:                               FILED OCTOBER 19, 2016

       J.G.   (“Mother”)     appeals     from   the   January   19,   2016   decrees

involuntarily terminating her parental rights to her minor sons, R.O.G., born

____________________________________________


* Former Justice specially assigned to the Superior Court.
J-S71003-16



in April of 2004, and C.M.-G., born in June of 2006.1           In addition, Mother

appeals from the orders entered that same day, which changed the

permanency goals of R.O.G. and C.M.-G. to adoption. After careful review,

we affirm.

       The record reveals that the Philadelphia Department of Human

Services (“DHS”) first became involved with R.O.G. and C.M.-G. in 2011,

due to allegations that Mother was homeless and engaging in substance

abuse. DHS obtained orders of protective custody on January 21, 2011, and

shelter care orders on January 24, 2011. However, R.O.G. and C.M.-G. were

not adjudicated dependent, and court supervision ended on February 11,

2011. DHS renewed its involvement with R.O.G. and C.M.-G. in January of

2014, due again to concerns that Mother was abusing substances. DHS filed

dependency petitions on January 6, 2014, and the trial court adjudicated

R.O.G. and C.M.-G. dependent following a hearing on January 10, 2014.

The court placed R.O.G. and C.M.-G. in foster care, and set their initial

permanency goals as “return to parent or guardian.”

       For approximately the next year and a half, Mother participated

intermittently in drug and alcohol treatment at the Wedge Medical Center,

and through Casa de Consejeria y Salud.               Mother failed to maintain

consistent    sobriety.      Finally,   Mother   entered   inpatient   treatment   at

____________________________________________


1
  The trial court entered a separate decree involuntarily terminating the
parental rights of R.O.G.’s father, R.M. C.M.-G.’s father, C.M., is deceased.



                                           -2-
J-S71003-16



Fairmount in late July of 2015, which she completed in August of 2015.

Mother progressed to outpatient treatment, and currently resides in a

recovery home at Stop and Surrender.

     On September 2, 2015, DHS filed petitions to involuntarily terminate

Mother’s parental rights to R.O.G. and C.M.-G. pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b), as well as petitions to change the

permanency goals of R.O.G. and C.M.-G. to adoption. The trial court held a

termination and goal change hearing on January 19, 2016, during which the

court heard the testimony of Jeffrey Wysinger, the former Northeast

Treatment Centers case manager; Amanda Fernandez, the current Northeast

Treatment Centers case manager; and Mother. Following the hearing, the

court entered decrees terminating Mother’s parental rights and orders

changing the permanency goals to adoption. Mother timely filed notices of

appeal on February 18, 2016, along with concise statements of errors

complained of on appeal.

     Mother now raises the following issues for our review.

     1. Whether the [t]rial [c]ourt erred by terminating the parental
     rights of Appellant, Mother, under 23 Pa.C.S.A. § 2511
     subsections (a)(1), (a)(2), (a)(5) and § 2511(a)(8)?

     2. Whether the [t]rial [c]ourt erred by finding, under 23
     Pa.C.S.A. § 2511(b), that termination of [Mother’s] parental
     rights best serves the Children’s developmental, physical and
     emotional needs and welfare?




                                   -3-
J-S71003-16


Mother’s brief at 5.2

       We consider Mother’s claims mindful of our well-settled standard of

review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.
____________________________________________


2
  While Mother purports to appeal from the trial court’s goal change orders,
she does not raise any claim regarding these orders in her statement of
questions involved.      The argument section of her brief includes no
substantive discussion of the goal change orders, nor does it contain any
citation to relevant authority. Accordingly, Mother has failed to preserve any
challenge to the goal change orders for our review. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa.Super. 2006) (“We will not
ordinarily consider any issue if it has not been set forth in or suggested by
an appellate brief’s statement of questions involved[.]”) (citations omitted);
In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011), appeal denied, 24 A.3d
364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010))
(“‘[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”’).



                                           -4-
J-S71003-16


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in [§] 2511(a). Only if the
      court determines that the parent’s conduct warrants termination
      of his or her parental rights does the court engage in the second
      part of the analysis pursuant to [§] 2511(b): determination of
      the needs and welfare of the child under the standard of best
      interests of the child. One major aspect of the needs and
      welfare analysis concerns the nature and status of the emotional
      bond between parent and child, with close attention paid to the
      effect on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1) (2), (5), (8), and (b). We need only

agree with the trial court as to any one subsection of § 2511(a), as well as

§ 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).          Here, we

analyze the court’s decision to terminate under § 2511(a)(8) and (b), which

provides as follows.


      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                  ....

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.


                                    -5-
J-S71003-16


                  ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8) and (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to § 2511(a)(8).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super. 2003).

“Notably, termination under [§] 2511(a)(8) . . . does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa.Super. 2006) (citations omitted) (emphasis in original).

      Instantly, the trial court found that Mother has not remedied the

conditions that brought R.O.G. and C.M.-G. into care. Trial Court Opinion,

4/29/16, at 14.    The court observed that Mother failed to maintain her

sobriety and comply with services during much of the dependency of R.O.G.

                                     -6-
J-S71003-16



and C.M.-G., and that Mother subjected both R.O.G. and C.M.-G. to sexual

abuse. Id. at 15-16. In addition, the court found that terminating Mother’s

parental rights would be in the best interests of R.O.G. and C.M.-G. Id. at

14. The court stressed that R.O.G. and C.M.-G. have a positive relationship

with their foster father, and that they will not suffer irreparable harm if

Mother’s parental rights are terminated. Id. at 17.

      In response, Mother argues that she has remedied the issues that

caused R.O.G. and C.M.-G. to be removed from her care. Mother’s brief at

15.    Mother   emphasizes    that   she   completed   parenting   and   anger

management classes, that she visits R.O.G. and C.M.-G. consistently, and

that she participates in drug and alcohol and mental health treatment. Id.

at 14-15.     Mother acknowledges that she does not currently have

appropriate housing for R.O.G. and C.M.-G., but insists that she will be able

to obtain housing.   Id. at 15. Mother further argues that terminating her

parental rights would not serve the needs and welfare of R.O.G. and C.M.-G.

Id. Mother asserts that R.O.G. and C.M.-G. love her, and that they want to

live with her. Id. at 17.

      After carefully examining the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights. As noted supra, DHS presented the testimony of

the case manager from Northeast Treatment Centers, Jeffrey Wysinger,

during the termination and goal change hearing on January 19, 2016. Mr.

Wysinger testified that he was the case manager for R.O.G. and C.M.-G.

                                     -7-
J-S71003-16



from January 10, 2014, until April of 2015.      N.T., 1/19/16, at 7.      Mr.

Wysinger explained that he established Single Case Plan objectives for

Mother, which required her to address her parenting, housing, mental

health, and drug addiction issues. Id. at 11. Mr. Wysinger referred Mother

to the Achieving Reunification Center for parenting, anger management,

housing, mental health, and drug and alcohol programs. Id. at 12, 45-46.

Unfortunately, Mother did not comply with any of her Single Case Plan

objectives during Mr. Wysinger’s time on the case, and she was discharged

unsuccessfully from the Achieving Reunification Center in January of 2015.

Id. at 17, 41.

      With respect to Mother’s substance abuse issues, Mr. Wysinger

testified that Mother exhibits a pattern of maintaining sobriety for brief

periods of time and then relapsing. Id. at 30, 32. Mr. Wysinger explained

that Mother tested positive for marijuana on January 10, 2014, and January

28, 2014.   Id. at 9.   Mother then maintained her sobriety until August of

2014, when she relapsed. Id. at 49. By September of 2014, Mother was

once again sober. Id. However, Mother’s sobriety lasted only until January

or February of 2015. Id. Mother relapsed again, and continued to engage

in substance abuse until the time Mr. Wysinger departed from this case in

April of 2015. Id. Mother appeared to be under the influence during a visit

with R.O.G. and C.M.-G. on March 25, 2015, and she tested positive for

cocaine and benzodiazepines in April of 2015. Id. at 19, 22, 29, 41, 47.




                                    -8-
J-S71003-16



     With respect to visitation, Mr. Wysinger testified that Mother was

offered two-hour visits with R.O.G. and C.M.-G. twice per week from

February of 2014 until August of 2014. Id. at 23-24. One of Mother’s visits

took place at the agency, while the other took place unsupervised at

Mother’s home. Id. at 23. Mother participated in visits consistently.      Id.

However, Mother was reverted to line of sight visits in August of 2014, due

to allegations made by R.O.G. and C.M.-G.      Id. at 28, 50.     Specifically,

R.O.G. and C.M.-G. reported that they watched R-rated movies, and that

“[p]rior to the movies, when the children were living in the home, . . .

[while] [t]he children were peering through an opening in the wall, [M]other

was having sex with men. And then the children were asked to pop pimples

inside [M]other’s vagina.” Id. at 26-27. According to Mr. Wysinger, R.O.G.

and C.M.-G. “were quite graphic about it.” Id. at 28. As a result of these

allegations, Mother was indicated for sexual abuse. Id. at 26-28.

     Concerning the needs and welfare of R.O.G. and C.M.-G., Mr. Wysinger

testified that R.O.G. and C.M.-G. reside together in a pre-adoptive foster

home. Id. at 35. R.O.G. and C.M.-G. have a positive relationship with their

foster parent, and they look up to him as a father figure.      Id. at 32-36.

Based on this positive relationship, Mr. Wysinger did not believe that

terminating Mother’s parental rights would cause R.O.G. and C.M.-G. to

suffer irreparable harm. Id. at 35-36.

     DHS also presented the testimony of the current Northeast Treatment

Centers case manager, Amanda Fernandez. Ms. Fernandez was assigned to

                                   -9-
J-S71003-16



this matter in June of 2015. Id. at 57. Ms. Fernandez testified that Mother

entered an inpatient treatment program at Fairmount in late July of 2015.

Id. at 58.   At the time Mother entered inpatient treatment, she admitted

that she was using the drugs K-2 and PCP. Id. Mother completed inpatient

treatment in August of 2015, and then went on to receive outpatient

treatment. Id. Currently, Mother resides in a recovery home at Stop and

Surrender.   Id. at 57-58.   Ms. Fernandez reported that Mother completed

both parenting and anger management programs while at Stop and

Surrender, and that she is compliant with her drug and alcohol treatment.

Id. at 59, 72-73, 78-79. However, Ms. Fernandez expressed concern that

Mother has a pattern of participating in drug and alcohol treatment and then

relapsing. Id. at 65-66.

     Concerning the needs and welfare of R.O.G. and C.M.-G., Ms.

Fernandez agreed that terminating Mother’s rights would not cause R.O.G.

and C.M.-G. to suffer irreparable harm.     Id. at 64-65.    Ms. Fernandez

explained that R.O.G. and C.M.-G. “have really grown and exceeded” since

being placed with their foster father. Id. at 61. R.O.G. and C.M.-G. are now

on the honor role at school, and are “doing really well[.]” Id. at 61-63. Ms.

Fernandez believed that R.O.G. and C.M.-G. share a parental bond with their

foster father. Id. at 63. They have a “great” relationship with their foster

father, and they feel safe in his home. Id. Ms. Fernandez also reported that

she discussed the possibility of terminating Mother’s parental rights with

R.O.G. and C.M.-G. Id. at 67-69. Both R.O.G. and C.M.-G. indicated that

                                   - 10 -
J-S71003-16



they understood the situation, and that they would like to remain with their

foster father. Id.

      Accordingly, the record supports the finding of the trial court that

R.O.G. and C.M.-G. have been removed from Mother’s care for more than

twelve months, and that the conditions that led to the removal of R.O.G. and

C.M.-G. continue to exist. R.O.G. and C.M.-G. were removed from Mother’s

care on January 10, 2014, due primarily to Mother’s substance abuse issues.

Mother briefly was able to maintain her sobriety, but relapsed in August of

2014, and relapsed again in January or February of 2015.         Admittedly,

Mother made some progress in addressing her substance abuse issues by

entering inpatient treatment in late July of 2015, and then continuing on to

outpatient treatment in August of 2015. However, by the time DHS filed its

termination petitions on September 2, 2015, Mother had only been able to

maintain her sobriety for a period of less than two months, and only while

living in the confines of a treatment facility or recovery home. As observed

by both Mr. Wysinger and Ms. Fernandez, Mother has exhibited a pattern of

relapsing, achieving sobriety, and relapsing again. Given Mother’s history of

relapses, it is clear that she has not remedied the conditions that brought

R.O.G. and C.M.-G. into care.

      In addition, the   record supports the     trial court’s finding that

terminating Mother’s parental rights would best serve the needs and welfare

of R.O.G. and C.M.-G.    The children are thriving in the care of their pre-

adoptive foster father, and both children have stated that they would like to

                                   - 11 -
J-S71003-16



remain with him. Meanwhile, Mother has an unresolved history of substance

abuse, and has sexually abused both boys.      As this Court has stated, “a

child’s life cannot be held in abeyance while a parent attempts to attain the

maturity necessary to assume parenting responsibilities. The court cannot

and will not subordinate indefinitely a child's need for permanence and

stability to a parent’s claims of progress and hope for the future.” R.J.S.,

supra at 513.

     We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to § 2511(b).         We have

discussed our analysis under § 2511(b) as follows.

     [§] 2511(b) focuses on whether termination of parental rights
     would best serve the developmental, physical, and emotional
     needs and welfare of the child. As this Court has explained, [§]
     2511(b) does not explicitly require a bonding analysis and the
     term ‘bond’ is not defined in the Adoption Act. Case law,
     however, provides that analysis of the emotional bond, if any,
     between parent and child is a factor to be considered as part of
     our analysis. While a parent’s emotional bond with his or her
     child is a major aspect of the [§] 2511(b) best-interest analysis,
     it is nonetheless only one of many factors to be considered by
     the court when determining what is in the best interest of the
     child.

           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. Additionally, this Court
           stated that the trial court should consider the
           importance of continuity of relationships and whether
           any existing parent-child bond can be severed
           without detrimental effects on the child.




                                   - 12 -
J-S71003-16



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).3

       As highlighted infra, the certified record confirms that terminating

Mother’s parental rights will best serve the children’s developmental,

physical, and emotional needs and welfare. R.O.G. and C.M.-G. are thriving

in the pre-adoptive foster home. The children feel safe and secure with their

foster father and rely upon him to satisfy their daily needs.           Indeed, as

evidenced by the certified record, the only meaningful parental bond in this

case exists between the foster father and the children.         Moreover, as Ms.

Fernandez testified during the hearing, R.O.G. and C.M.-G. understand the

significance of terminating Mother’s parental rights and both stated their

desire to remain with their pre-adoptive foster father.

       For all of the forgoing reasons, we conclude that the trial court did not

abuse its discretion in terminating Mother’s parental rights to R.O.G. and

C.M.-G. pursuant to § 2511(a)(8) and (b).              In addition, since Mother

abandoned      her    challenge     to   the   dependency   orders   changing   the



____________________________________________


3
  We observe that the needs-and-welfare determinations under § 2511(a)(8)
and § 2511(b) are distinct and require separate analysis. See In re C.L.G.,
956 A.2d 999, 1009 (Pa.Super. 2008) (en banc) (“[W]hile both [§]
2511(a)(8) and [§] 2511(b) direct us to evaluate the ‘needs and welfare of
the child,’ . . . they are distinct in that we must address [§] 2511(a) before
reaching [§] 2511(b).”).



                                          - 13 -
J-S71003-16



permanency goals of R.O.G. and C.M.-G. from reunification to adoption, we

do not disturb those orders either.

      Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2016




                                      - 14 -